--------------------------------------------------------------------------------

EXHIBIT 10.24
 
TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT




THIS TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of March 31, 2011, is entered into between WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as successor by merger to Wachovia Capital
Finance Corporation (Western), as Agent and Lender (in such capacities,
“Lender”), IMAGE ENTERTAINMENT, INC., a Delaware corporation ("Image"), and
IMAGE/MADACY HOME ENTERTAINMENT, LLC, a California limited liability
company  ("Image/Madacy" and collectively with Image, the “Borrowers” and each a
"Borrower").
 
RECITALS
 
A.             Image, Egami Media, Inc., a Delaware corporation (which has since
been merged with and into Image), Image Entertainment (UK), Inc., a Delaware
corporation (which has since been merged with and into Image), Home Vision
Entertainment, Inc., a Delaware corporation (which has since been merged with
and into Image), and Lender have previously entered into that certain Loan and
Security Agreement dated May 4, 2007, as amended by that certain First Amendment
to Loan and Security Agreement dated as of April 28 2008, as amended by that
certain Second Amendment to Loan and Security Agreement dated as of June 23,
2009, as amended by that certain Third Amendment to Loan and Security Agreement
dated as of July 30, 2009, as amended by that certain Fourth Amendment to Loan
and Security Agreement dated as of January 8, 2010, as amended by that certain
Fifth Amendment to Loan and Security Agreement dated as of April 15, 2010, as
amended by that certain Sixth Amendment to Loan and Security Agreement dated as
of May 3, 2010, as amended by that certain Seventh Amendment to Loan and
Security Agreement dated as of July 29, 2010 (the "Seventh Amendment"), as
amended by that certain Eighth Amendment to Loan and Security Agreement dated as
of August 13, 2010, and as amended by that certain Ninth Amendment to Loan and
Security Agreement dated as of November 3, 2010 (as amended, the “Loan
Agreement”), pursuant to which Lender has made certain loans and financial
accommodations available to Image.  Terms used herein without definition shall
have the meanings ascribed to them in the Loan Agreement.
 
B.             Borrowers have requested that Lender amend the Loan Agreement in
certain respects, and Lender is willing to accommodate such request on the terms
and conditions set forth herein.
 
C.             Borrowers are entering into this Amendment with the understanding
and agreement that, except as specifically provided herein, none of Lender’s
rights or remedies as set forth in the Loan Agreement is being waived or
modified by the terms of this Amendment.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.             Amendment to Loan Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(a)           Section 3.2(d) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(d) Borrowers shall pay to Agent monthly, for Agent’s own account, a servicing
fee in respect of Agent's services for each month (or part thereof, but
excluding the months of April 2011 and May 2011) while this Agreement remains in
effect and for so long thereafter as any of the Obligations are outstanding,
which fee shall be fully earned as of and payable in advance on the first day of
each month (other than April 1, 2011 and May 1, 2011) and shall be in an amount
equal to: (i) Five Thousand Dollars ($5,000) on May 1, 2010, June 1, 2010, and
July 1, 2010; (ii) Seven Thousand Five Hundred Dollars ($7,500) on August 1,
2010; (iii) Twelve Thousand Five Hundred Dollars ($12,500) on September 1, 2010;
and (iv) Fifteen Thousand Dollars on October 1, 2010, and on the first day of
each month thereafter (other than April 1, 2011 and May 1, 2011).”
 
2.             Section 2(a) of the Seventh Amendment is hereby amended and
restated to read in its entirety as follows:
 
"(a)           Borrower shall pay to Lender an amendment fee in the amount of
Five Hundred Thousand Dollars ($500,000) (the "Amendment Fee").  $100,000 of the
Amendment Fee shall be non-refundable, fully earned, and due and payable by
Borrower on the date of this Amendment.  The remaining portion of the Amendment
Fee shall be non-refundable, fully earned, and due and payable by Borrower as
follows: (a) $50,000 on September 30, 2010, (b) $50,000 on October 25, 2010, (c)
$100,000 on December 31, 2010, (d) $100,000 on March 31, 2011, (e) $33,333.34 on
April 30, 2011, (f) $33,333.33 on May 31, 2011, and (g) $33,333.33 on June 30,
2011.  Notwithstanding the foregoing, if the Loan Agreement is terminated and
all Obligations are fully repaid prior to the date a portion of the Amendment
Fee is fully earned and due and payable in accordance with the preceding
sentence, Lender shall waive payment of such portion of the Amendment Fee."
 
3.             Effectiveness of this Amendment.  The effectiveness of this
Amendment is subject to the following conditions precedent:
 
(a)           Lender shall have received this Amendment, fully executed in a
sufficient number of counterparts for distribution to all parties.
 
(b)           The representations and warranties set forth herein and in the
Loan Agreement shall be true and correct.
 
(c)           All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered or
executed or recorded and shall be in form and substance satisfactory to Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
4.             Representations and Warranties.  Each Borrower represents and
warrants as follows:
 
(a)           Authority.  Each Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Financing Agreements (as amended or modified hereby) to
which it is a party.  The execution, delivery and performance by each Borrower
of this Amendment have been duly approved by all necessary corporate action and
no other corporate proceedings are necessary to consummate such transactions.
 
(b)           Enforceability.  This Amendment has been duly executed and
delivered by each Borrower.  This Amendment and each Financing Agreement (as
amended or modified hereby) is the legal, valid and binding obligation of each
Borrower, enforceable against it in accordance with its terms, and is in full
force and effect.
 
(c)           Representations and Warranties.  The representations and
warranties contained in each Financing Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.
 
(d)           Due Execution.  The execution, delivery and performance of this
Amendment are within the power of each Borrower, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on any Borrower.
 
(e)           No Default.  No event has occurred and is continuing that
constitutes an Event of Default.
 
5.             Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.
 
6.             Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
7.             Reference to and Effect on the Financing Agreements.
 
(a)           Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Except as specifically amended above, the Loan Agreement and all
other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrowers to
Lender.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Lender under any of the Financing Agreements, nor constitute
a waiver of any provision of any of the Financing Agreements.
 
(d)           To the extent that any terms and conditions in any of the
Financing Agreements shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.
 
8.             Estoppel.  To induce Lender to enter into this Amendment and to
continue to make advances to Borrowers under the Loan Agreement, each Borrower
hereby acknowledges and agrees that, as of the date hereof, there exists no
right of offset, defense, counterclaim or objection in favor of any Borrower as
against Lender with respect to the Obligations.
 
9.             Integration.  This Amendment, together with the other Financing
Agreements, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
 
10.           Severability.  In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
[Remainder of Page Left Intentionally Blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 

  IMAGE ENTERTAINMENT, INC.,     a Delaware corporation                  
 
By:
/s/ JOHN AVAGLIANO       Name:  John Avagliano     Title: COO/CFO              

 

  IMAGE/MADACY HOME ENTERTAINMENT, LLC,     a California limited liability
company                  
 
By:
/s/ JOHN AVAGLIANO       Name:  John Avagliano     Title: CFO             

 

  WELLS FARGO CAPITAL FINANCE, LLC,     as Agent and Lender                  
 
By:
/s/ CARLOS VALLES      Name:  Carlos Valles     Title: Vice President     

 
 
5

--------------------------------------------------------------------------------